Title: To Benjamin Franklin from Jonathan Williams, Jr., 20 March 1781
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.Nantes March 20 1781
I have the pleasure to inform you that the Marquis de la Fayette is now loaded & ready for the Sea. I sent on last post my Letters to Congress & the Agent for supplying the Army informing them of all that is necessary relative to the Cargo, so that the Ship now only waits for your final Orders. My Presence at L’Orient has not been necessary for had I been there my Part of the Business could not have been conducted with greater Expedition, I shall however go this Week but think it probable the Ship will be gone round to Brest: If I find anything requires my Presence I will follow her on to that Place. I suppose you have given Capt Galatheau Orders about joining the Fleet as I hear he intends to do it, & he has not asked my Opinion about the Matter, nor indeed have I ever had a scrip from him on any subject. I have informed him that tho’ I believe it is intended he should join the Fleet at Brest, yet as I have not your direct Authority I cannot take upon myself to order it, as the final Orders relative the Destination of the ship must come only from you; I conclude however this matter was arranged when he was at passy.—
I hear it supposed that Coll Laurens’s Mission will tend to delay the Fleet a little while, I hope it will not be long as I think they should sail immediately after the Equinox and I think it would be imprudent to sail before.—
Mrs Williams still continues low, we have got her out twice in a Carriage but she does not recover fast, every favourable Appearance seems to be succeeded with an unfavourable Circumstance, no sooner is one irruption in a healing State than another in the same or the other Breast takes Place this has been the case already five Times, I flatter myself every one will be the last & I am every time deceived.—
I am ever most dutifully & affectionately Yours
Jona Williams J
 
Notation: J Williams Mar 20. 1781
